Exhibit 10.3

2013 EXECUTIVE MANAGEMENT COMPENSATION PROGRAM

Recapture and Forfeiture Agreement

 

Purpose

   A Covered Officer’s agreement to this Recapture and Forfeiture Agreement
(“2013 Recapture Agreement” or “Agreement”) is a condition of their
participation in either the 2013 Executive Management Compensation Program for
Virginia-Based Covered Officers or the 2013 Executive Management Compensation
Program for Non-Virginia-Based Covered Officers and any successor compensation
programs for Covered Officers (together the “2013 EMCP”).             This
Agreement sets forth terms and conditions pursuant to which the Covered
Officer’s compensation under the 2013 EMCP and any successors thereto may be
recaptured and/or forfeited. Effective Date    This Agreement applies to
Deferred Salary (as defined in the 2013 EMCP and any successors thereto) earned,
paid or to be paid pursuant to the terms of the 2013 EMCP and any successors
thereto and any determination of a Forfeiture Event (as defined herein) that
occurs on or after January 1, 2013. Forfeiture Events and Compensation Subject
to Recapture or Forfeiture    After providing the requisite Notice, the Freddie
Mac Board of Directors, in the good faith exercise of its sole discretion,
determines that any of the following events (each a “Forfeiture Event”) have
occurred:               1.    Forfeiture Event: The Covered Officer has earned
or obtained the legally binding right to a payment of Deferred Salary based on
materially inaccurate financial statements (including without limitation,
statements of earnings, revenues, or gains) or any other materially inaccurate
performance measure.            Compensation Subject to Recapture and/or
Forfeiture: Any Deferred Salary in excess of the amounts that the Board
determines would likely have been otherwise earned by the Covered Officer using
accurate measures during the two years prior to the Forfeiture Event.        
      2.    Forfeiture Events:                (i) The Covered Officer’s
employment with Freddie Mac is terminated because the Covered Officer is either
convicted of, or pleads guilty or nolo contendere to, a felony;               
(ii) Subsequent to termination of employment:                      a.    the
Covered Officer is convicted of, or pleads guilty or nolo contendere to, a
felony, based on conduct occurring prior to termination; and,               
      b.    within one year of such conviction or plea, the Board determines in
good faith that such conduct is materially harmful to the business or reputation
of Freddie Mac.                  (iii) The Covered Officer’s employment is
terminated because, or within two years of the Covered Officer’s termination of
employment, the Board determines in good faith that, the Covered Officer engaged
in any willful misconduct in the performance of his or her duties with Freddie
Mac that is materially harmful to the business or reputation of Freddie Mac (for
such purposes, “willful” shall mean any act or omission by the Covered Officer
that was done in bad faith or in the

 

 

Page 1 of 4



--------------------------------------------------------------------------------

2013 EXECUTIVE MANAGEMENT COMPENSATION PROGRAM

Recapture and Forfeiture Agreement

 

          absence of a reasonable belief that the same was in the best interests
of Freddie Mac).                   Compensation Subject to Recapture and/of
Forfeiture: Any Deferred Salary earned by the Covered Officer during the two
years prior to the date that the Covered Officer is terminated, any Deferred
Salary that is scheduled to be paid to the Covered Officer within two years
after termination of employment and any other cash payment made or to be made to
the Covered Officer as consideration for any release of claims agreement between
the Covered Officer and Freddie Mac.                      3.    Forfeiture
Event: The Covered Officer’s employment with Freddie Mac is terminated because,
in carrying out his or her duties, the Covered Officer engages in conduct that
constitutes gross neglect or gross misconduct that is materially harmful to
Freddie Mac, or within two years after the Covered Officer’s termination of
employment the Board determines in good faith that the Covered Officer, prior to
his or her termination of employment, engaged in conduct that constitutes gross
neglect or gross misconduct and that such actions resulted in material harm to
Freddie Mac.                   Compensation Subject to Recapture and/or
Forfeiture: Any Deferred Salary paid to the Covered Officer at the time of
termination or subsequent to the date of termination, including any cash payment
made to the Covered Officer as consideration for any release of claims agreement
between the Covered Officer and Freddie Mac.                      4.   
Forfeiture Event: The Covered Officer has violated a post-termination
non-competition covenant set forth in the Restrictive Covenant and
Confidentiality Agreement between the Covered Officer and Freddie Mac in effect
when a payment of Deferred Salary is scheduled to be made.                  
Compensation Subject to Recapture and/or Forfeiture: 50% of the Deferred Salary
paid to the Covered Officer during the twelve months immediately preceding the
violation and 100% of all Deferred Salary unpaid at the time of such violation.
               The recapture of compensation constitutes a forfeiture of such
compensation and the Covered Officer’s immediate repayment of the same to
Freddie Mac shall occur notwithstanding the terms of any applicable plan,
agreement or award to the contrary. Dollar Amount to be Recaptured and/or
Forfeited    After providing the requisite Notice, the Board of Directors in the
good faith exercise of its sole discretion shall determine the appropriate
dollar amount of compensation to be recaptured from and/or forfeited by the
Covered Officer, if any, which is intended to be the gross amount of
compensation in excess of what Freddie Mac would have paid the Covered Officer
had Freddie Mac taken the Forfeiture Event into consideration at the time such
compensation decision was made.             Neither the Covered Officer’s Base
Salary nor the Covered Officer’s assets acquired either prior to employment by
Freddie Mac or directly from sources other than Freddie Mac shall be subject to
recapture or forfeiture pursuant to the terms of this Agreement.

 

 

Page 2 of 4



--------------------------------------------------------------------------------

2013 EXECUTIVE MANAGEMENT COMPENSATION PROGRAM

Recapture and Forfeiture Agreement

 

Notice Requirements    A determination as to the occurrence of a Forfeiture
Event and the dollar amount of compensation, if any, to be recaptured and/or
forfeited pursuant to this Agreement shall be made only after first providing to
the Covered Officer:                   (i)    reasonable advance notice setting
forth Freddie Mac’s intention to make such a determination;            
      (ii)    where remedial action is appropriate and feasible, a reasonable
opportunity for the Covered Officer to take such action;                   (iii)
   an opportunity for the Covered Officer, together with his or her counsel, to
be heard before the Board; and                   (iv)    a copy of a resolution
duly adopted by a majority of the entire Board at a meeting of the Board called
and held for such purpose, making the requisite determination. Reservation of
Rights    Nothing in this Recapture Agreement is intended or shall be construed
to abrogate the “at will” employment relationship between the Covered Officer
and Freddie Mac, and both the Covered Officer and Freddie Mac retain the right
to terminate the employment relationship at any time for any lawful reason with
or without notice.             Any dispute between the Covered Officer and
Freddie Mac concerning the occurrence of a Forfeiture Event or the dollar amount
of compensation subject to recapture and/or forfeiture shall be determined
exclusively in accordance with the substantive law of the state in which the
Covered Officer’s primary place of employment with Freddie Mac is located,
excluding the provisions of the laws of such state concerning choice-of-law that
would result in the application of the laws of any state other than such state
being applied. The Covered Officer agrees that the federal courts with
jurisdiction for the state in which his or her primary place of employment is
located shall be the venue for and have exclusive jurisdiction over any such
dispute.             The terms and conditions of this 2013 Recapture Agreement
and any successors thereto are not intended to negate and do not supersede the
provisions of any applicable law, regulation or regulatory guidance, including
the authority of the Federal Housing Finance Agency (or any federal agency
acting as Freddie Mac’s regulator or Conservator), pertaining to the payment or
non-payment of any form of compensation paid or to be paid to the Covered
Officer. The Federal Housing Finance Agency retains its authority to modify or
terminate any of Freddie Mac’s compensation plans or programs (including the
2013 EMCP and any successors thereto), and with respect to any compensation paid
or to be paid to you during or after your employment pursuant to the 2013 EMCP
and any successors thereto, to withhold, escrow or prohibit such compensation,
without giving rise to liability on the part of Freddie Mac.

 

 

Page 3 of 4



--------------------------------------------------------------------------------

2013 EXECUTIVE MANAGEMENT COMPENSATION PROGRAM

Recapture and Forfeiture Agreement

 

Your Review of This Agreement    During your review of and prior to your
agreement to this Recapture Agreement, Freddie Mac expects that you have had the
opportunity to consult and receive assistance from appropriate advisors,
including legal, tax, and financial advisors.

By signing below, I acknowledge that I understand and voluntarily agree to the
terms of this Recapture Agreement.

 

            

Signature

      Date                       

Printed Name

                            

Officer Title

        

 

 

 

Page 4 of 4